The following Order was entered:
Pursuant to N.C.G.S. 7A-31(a) and (b)(2) and Rule 15(e)(2) of the North Carolina Rules of Appellate Procedure, the Court on its own initiative hereby certifies for review prior to determination in the Court of Appeals Barton, et al. v. Coastal Communities At Ocean Ridge Plantation, Inc., et al., COA14-872. The case shall be docketed in this Court as of the date of this order. Briefs of the respective parties that have been submitted to the Court of Appeals shall be considered by this Court. Any party may file a new brief in this Court consistent with the North Carolina Rules of Appellate Procedure.